DETAILED ACTION
Claim Status
Claims 1 and 6-14 are pending. 
Claims 10-14 are currently withdrawn. 
Claims 1 and 6-9 are under current examination. 
Applicants' arguments and amendments filed 03/31/2021 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,6 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR2017-0136178 published 12/2017) in view of Kim (Injectable Hydrogels Prepared From Partially Oxidized Hyaluronate and Glycol Chitosan for Chondrocyte encapsulation) and Chen et al. (Facile Fabrication of a Magnetic Self-Healing poly(vinyl alcohol) composite hydrogel). 
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 based upon 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application 
Claim 1 is to a  hydrogel, comprising: glycol chitosan oxidized hyaluronate, and iron oxide, wherein the iron oxide is contained in an amount of 5 wt% to 15 wt% with respect to the total weight of the hydrogel wherein the hydrogel has a self-healing ability, wherein the hydrogel is formed by imine bonds formed via a Schiff base reaction between an amino group of the glycol chitosan and an aldehyde group of the oxidized hyaluronate, and wherein a weight ratio of the glycol chitosan to the oxidized hyaluronate is 5 to 10:1.
Lee et al. teach hyaluronate based self-healing hydrogel compositions, see abstract. The hyaluronate includes oxidized hyaluronate with glycol chitosan and the hydrogel is formed via an imine bond by a Schiff base reaction between the amino group glycol chitosan and aldehyde group of oxidized hyaluronate, see pages 2 and 3. The total polymer concentration can comprise 1-3%, see page 3-4 and Figure 7. The self-healing ability can be achieved without use of a chemical crosslinker, see pages 1-4. The composition can comprise an active substance including proteins, see pages 5-6. Lee teaches that glycol chitosan improves the hydrogel stiffness, see section 2.2 at page 8

Chen et al. teach self-healing hydrogels comprising iron oxide which provides the hydrogel a magnetic property, see abstract and introduction. By altering the weight ratio of the magnetic iron oxide (MIONs) the hydrogel can be remote controllable with a magnet, see magnetic properties. Increasing the iron oxide content of the hydrogel causes a decrease in water absorbency, see swelling capacity. The hydrogels containing iron oxide have excellent self-healing properties, see self-healing performance. The iron oxide can range from 2.5-10%, however the best self-healing ability of the hydrogel occurs when the iron oxide is present at 5%, see effect of iron oxide particle content and figure 14. Chen et al. teach creating superparamagnetic self-healing PVA containing hydrogels by simply adding iron oxide to the hydrogel. Such iron oxide also enables a controllable magnetic property, see conclusion section. 
Kim et al. teaches that the mechanical stiffness of the gels can be controlled by increasing the GC (glycol chitosan) content, see section 3.2
It would have therefore been prima facie obvious before the time of filing the instant invention to incorporate the iron oxide nanoparticles of Chen present at 5% by weight with the self-healing hydrogel of Lee et al.. 
A person of ordinary skill in the art would have been motivated to do so in order 
There would have been a reasonable expectation of success given Lee and Chen teach hydrogel compositions, and the addition of iron oxide as suggested by Chen would result in magnetic remote controllable hydrogels. 
In view of Lee and Kim, absent evidence of criticality, it would have been prima facie obvious to increase the concentration of glycol chitosan present as a result effective variable in order to improve the hydrogel stiffness as both Lee and Kim suggest that stiffness of the glycol chitosan hydrogel depends on the glycol chitosan concentration. Thus increasing the amount of the glycol chitosan relative to the oxidized hyaluronate would have resulted in hydrogels with increased mechanical properties (i.e. stiffness) and it is obvious that adjusting the ratio of the glycol chitosan to oxidized hyaluronate such that there is more glycol chitosan present would have resulted in altering the mechanical properties of the hydrogel (i.e. the mechanical stiffness).  Per MPEP 2144.05, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The 
Accordingly, the instant claims are rendered prima facie obvious over the teachings of the modified Lee.  
Response to Remarks
Applicant’s arguments with regards to Abrahams (previously cited) are considered moot in view of the new rejections presented above. 
With regards to Chen, Applicant argues that Chen only discloses mixing iron oxide to add magnetic properties to hydrogels already having self-healing properties. Applicants argue that Chen differs from the present invention in that Chen begins with the self-healing hydrogel and modifies it, whereas the present invention hydrogel of glycol chitosan and hyaluronate does not have the self-healing property. 
Examiner respectfully submits that Kim like Chen teaches self-healing hydrogels. Chen teaches that the addition of iron oxide provides magnetic controllable properties to the hydrogel thus rendering it obvious to add iron oxide to self-healing hydrogels. Examiner notes that the additional components (the AAD) of Lee are not presently excluded by the instant claims in arriving at self-healing hydrogels. With regards to the amount of glycol chitosan, Lee teaches that increasing the glycol chitosan content causes increase of mechanical stiffness of the hydrogel, thus it is obvious that adjusting the ratio of the glycol chitosan to oxidized hyaluronate such that there is more glycol chitosan present would have resulted in altering the mechanical properties of the hydrogel (i.e. the mechanical stiffness).

Conclusion
Applicant’s arguments/remarks are considered unpersuasive, and the amendment to the claims necessitated new grounds of rejections. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SARAH ALAWADI/           Primary Examiner, Art Unit 1619